Citation Nr: 0412769	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  98-02 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease with history of esophageal 
tear.  

2.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia with history of stress fracture.

3.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia with history of stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had more than eight years of 
active service, including from May 1978 to November 1982.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In his VA Form 9, the veteran requested 
a Travel Board hearing.  He subsequently indicated he would 
accept a videoconference hearing in lieu of a Travel Board 
hearing.  He canceled such hearing scheduled for July 26, 
1999.

In November 2002 the Board ordered additional development of 
the evidence.  In June 2003, the Board remanded the case to 
the RO for initial consideration of evidence as well as for 
further evidentiary development.


FINDINGS OF FACT

1.  The veteran's gastroesophageal reflux disease with 
history of esophageal tear is productive of no more than 
considerable impairment of health; symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia are not clinically shown.

2.  The veteran's bilateral knee disabilities are each 
manifested by complaints of pain, instability and locking, 
and clinical findings of crepitus and antalgic gait; 
arthritis, dislocated semilunar cartilage, limitation of 
flexion to 30 degrees or extension to 15 degrees, and 
moderate knee disability are not clinically shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for the 
veteran's service-connected gastroesophageal reflux disease 
with history of esophageal tear.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 
(Code) 7346 (2003).
2.  A rating in excess of 10 percent is not warranted for 
right knee chondromalacia with history of stress fracture.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a; Codes 5257, 5258, 5260, 5261 (2003).

3.  A rating in excess of 10 percent is not warranted for 
left knee chondromalacia with history of stress fracture.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; 
Codes 5257, 5258, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  The veteran was notified 
why increased ratings were denied in the December 1996 RO 
rating decision and in a November 1997 statement of the case 
(SOC).  An August 2003 letter (after the rating appealed) 
advised the veteran of the VCAA, the evidence needed to 
establish his claims and of his and VA's respective 
responsibilities in claims development.  Regarding timing of 
notice, it is noteworthy that while the VCAA notice here did 
not precede the decision on appeal (as required by Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), such notice was 
obviously not possible as the VCAA was enacted after the 
rating decision.  The notification was prior to the RO's last 
adjudication of the claims and certification to the Board.  A 
December 2003 supplemental SOC also informed him of pertinent 
VCAA regulations and of what was needed to establish higher 
ratings.  While the August 2003 letter advised the veteran to 
respond in 30 days, it went on to inform him that evidence 
submitted within one year would be considered.  He was not 
specifically advised to submit everything in his possession 
pertaining to his claims. VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language by the Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) suggesting that was necessary was 
obiter dictum, and not binding on VA.  Regardless, the notice 
to the veteran advising him to submit any medical records 
showing increased severity or worsening had essentially the 
same effect as advising him to submit everything he had 
pertinent to his claims.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  Medical records have been 
obtained from the Social Security Administration.  He has 
been afforded several VA examinations, most recently in March 
2003.  All of VA's due process, notice, and assistance 
duties, including those mandated by the VCAA, are met.  The 
veteran has been notified of everything he needed to be 
notified about; he has had more than ample opportunity to 
respond; and VA has provided all assistance it is obligated 
to provide.  The veteran is not prejudiced by the Board 
proceeding with appellate review at this point.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Factual Background

Service records reflect complaints of bilateral knee pain, 
tibia stress fractures and chondromalacia.  Upright 
gastroesophageal reflux was diagnosed in September 1982.  

A December 1990 VA consultation sheet shows diagnoses of 
esophageal reflux and spastic colon.  The veteran weighed 170 
pounds.  

On October 1991 VA orthopedic examination bilateral 
chondromalacia of the patella was diagnosed.  The veteran 
weighed 164 pounds.  X-rays were normal.    X-rays in July 
1992 were also negative.  

On June 1993 VA orthopedic examination history of bilateral 
chondromalacia patellae with ligament laxity was diagnosed.  
The veteran weighed 171 pounds.  

On July 1996 VA gastrointestinal examination the veteran 
weighed 161 pounds.  Hiatal hernia with gastroesophageal 
reflux disease was diagnosed.  

On July 1997 VA examination patellofemoral syndrome of the 
bilateral knees, status post stress fracture of the knees (no 
evidence of persistent fracture), and gastroesophageal reflux 
disease was diagnosed.  The veteran weighed 161 pounds.

Private medical records dated in January 1998, April 1998 and 
October 1999, show clinical notations of right knee 
tendonitis and chronic left knee pain.

VA esophagogastroduodenoscopy in July 2000 showed a small 
hiatal hernia, otherwise unremarkable examination.  The 
veteran weighed 147 pounds.

On February 2001 abdomen CT [computed tomography], the 
findings were probable cholelithiasis, with gallbladder 
contraction, otherwise essentially negative examination.  

A June 2002 VA outpatient treatment record shows diagnoses 
of, in pertinent part, IBS [irritable bowel syndrome], GERD 
[gastroesophageal reflux disease] and hiatal hernia.  The 
veteran weighed 147 pounds.

On March 2003 VA examination the veteran reported chronic 
bilateral knee pain which limited his ability to work and 
which caused him to take 30 milligrams of Morphine [sic] a 
day.  He reported that his knees gave way occasionally and 
locked periodically.  He indicated that he could walk several 
blocks with a cane, but that on bad days he was unable to 
walk at all.  He reported improvement since taking 
Chondroitin and Glucosamine.  He reported daily flare-ups.  
Concerning his gastrointestinal problems, he reported daily 
reflux of bile and acid.  He was on a special diet and took 
Aciphex.  He added that he had continuous reflux symptoms, 
with severe reflux several times a year causing him to lose 
weight (up to 20 pounds).  He reported no recent GI 
[gastrointestinal] bleeding, although some occurred in July 
2002 resulting in a 20 pound weight loss.  He added his 
weight was usually 160-170 pounds, but that he dropped to 140 
pounds with flaring symptoms.  

Examination revealed that the veteran weighed 158 pounds and 
that he ambulated with difficulty with the assistance of a 
cane.  He could half-squat, and complained of knee pain.  No 
obvious knee swelling was observed; alignment was normal.  
Bilateral range of knee motion was 0 degrees extension, with 
130 degrees of flexion.  Mild to moderate bilateral crepitus 
was noted, with some patellae tenderness.  The upper abdomen 
was soft and non-tender, and the lower abdomen was mildly 
tender.  There were normal active bowel sounds.  The 
diagnoses were bilateral knee strains with retropatellar pain 
syndrome and gastroesophageal reflux disease with hiatal 
hernia status post esophageal tear.  

The examiner noted that functional impairment of the 
veteran's knees included mild subpatellar crepitus, antalgic 
gait, and pain behavior with attempted squat and ambulation.  
Pain on flare-ups accounted for additional impairment of 15 
percent over and above usual impairment.  The examiner 
described the veteran's GERD as moderate, with flare-ups 
which can become moderately severe to severe, during which 
times he lost weight.  Symptoms of GERD occurred on a daily 
basis.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

There is no listed code for GERD.  Accordingly, that 
disability is rated by analogy. See 38 C.F.R. § 4.20.  The 
disability has been (properly) rated under Code 7346 (for 
hiatal hernia)  When there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, a 30 
percent rating is warranted.  A maximum 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114.

GERD may also be rated as irritable colon syndrome.  See 38 
C.F.R. § 4.114, Code 7319.  However, 30 percent is the 
maximum rating under this code.

The veteran's service-connected right and left knee 
disabilities are rated under Code 5257 (for recurrent 
subluxation or lateral instability), 10 percent when mild, 20 
percent when moderate.  Alternatively, under Code 5258, when 
there is dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint, a 
20 percent rating is assigned.  Limitation of motion of the 
knee is rated under Codes 5260 (for limitation of flexion, 
with limitation to 30 degrees warranting a 20 percent rating; 
limitation to 45 degrees, 10 percent) and 5261 (for 
limitation of extension, with limitation to 15 degrees 
warranting a 20 percent rating; limitation to 10 degrees, 10 
percent).  See 38 C.F.R. § 4.71a.  The standard ranges of 
motion of the knee are zero degrees of extension and 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's statements describing his symptoms are 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence (as required 
by the rating criteria).  

Analysis

Gastroesophageal Reflux Disease

On the most recent VA examination of record, in March 2003, 
the veteran reported a history of daily reflux, but did not 
have problems with vomiting.  There were no hematemesis or 
melena, anemia, or symptom combinations productive of severe 
impairment of health.  The  complaints of daily reflux, 
which, when severe, cause weight loss have been considered.  
They neither satisfy, nor approximate, the Code 7346 
schedular criteria for a 60 percent rating.  Regarding the 
veteran's documented history of weight fluctuation, while his 
weight decreased from 161 to 147 pounds between 1997 and 
2000, he weighed 147 pounds in June 2002 and 158 pounds in 
March 2003.  In March 2003, he informed the VA examiner that 
his weight was usually between 160 and 170 pounds, but 
dropped to 140 pounds during flare-ups; however, the medical 
record shows that he actually gained weight between June 2002 
and March 2003.  Hence, material weight loss, one symptom 
necessary for a 60 percent rating under Code 7346, is not 
shown.  Regardless, material weight loss and hematemesis or 
melena with moderate anemia are not clinically documented.  
See Code 7346.  (emphasis added).  Therefore, the criteria 
for the next higher rating are not met, and a rating in 
excess of 30 percent is not warranted.

Bilateral Knee Disabilities

The veteran's service-connected bilateral knee disabilities 
have been rated under Code 5257 (for recurrent subluxation or 
lateral instability).  To establish entitlement to a rating 
in excess of 10 percent under Code 5257 either moderate (20 
percent) or severe (30 percent) recurrent subluxation or 
lateral instability need be manifested.  While on recent 
March 2003 VA examination the veteran complained of mild to 
moderately severe pain as well as occasional locking and 
instability, subluxation or instability were not noted by the 
examiner.  The examiner specifically noted that there was no 
laxity of the knees.  Also, other medical evidence of record 
does not include any documentation of instability.  Hence, a 
rating greater than 10 percent for either knee under Code 
5257 is not for assignment.  

As the medical evidence does not show dislocated semilunar 
cartilage, a 20 percent rating under Code 5258 is not for 
assignment.  Other potentially applicable codes in which a 
rating in excess of 10 percent may be assignable include Code 
5260, where a 20 percent rating may be assigned for 
limitation of motion if flexion is limited to 30 degrees, or 
Code 5261, where a 20 percent rating may be assigned where 
extension is limited to 15 degrees.  Here, on VA examination 
in March 2003 bilateral flexion was to 130 degrees and 
bilateral extension was to 0 degrees.  Consequently, an 
increased rating based on limitation of motion likewise is 
not warranted.  As subluxation/instability and arthritis with 
limitation of motion are not shown, separate ratings for 
instability and limitation of motion are not indicated.  

The Board is required to take pain and weakness into account 
in rating determinations.  38 C.F.R. §§ 4.40, 4.45(f); see 
also DeLuca, supra.  While the veteran complained of pain on 
recent March 2003 VA examination, and while crepitus and 
tenderness were also reported, the evidence does not show 
that a higher rating based on functional loss due to pain is 
supported by adequate pathology, or by objective findings on 
examination, i.e., further function limitation due to pain 
(sufficient to satisfy the criteria for the next higher, 20 
percent, rating) simply is not shown.

The preponderance of the evidence is against the veteran's 
claims.  Hence, they must be denied.  




ORDER

A rating in excess of 30 percent for gastroesophageal reflux 
disease with history of esophageal tear is denied.

A rating in excess of 10 percent for right knee 
chondromalacia with history of stress fracture is denied.

A rating in excess of 10 percent for left knee chondromalacia 
with history of stress fracture is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



